 THE LUFKIN RULE COMPANYCONCLUSIONS OF LAW3411.Respondent Mobil is an Employer within the meaning of the,Act.2.The Union is a labor organization within the meaning of theAct.3.By insistence upon the inclusion of the supervisory seniorityclause in the agreement with the Union, Respondent Mobil has notengaged in an unfair labor practice within the meaning of Section8(a) (5) and (1) and Section 2(6) and (7) of the Act.[The Board dismissed the complaint.]The Lufkin Rule CompanyandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW (AFL-CIO),Petitioner.Cases Nos. 7-RC-5750 and 7-RC-5784. June 5, 1964SUPPLEMENTAL DECISION AND DIRECTIONOn April 29, 1964, the Board issued a Decision, Order, and Direc-tion of Second Election finding that certain preelection conduct ofthe Employer interfered with the exercise of free choice of the em-ployees and warranted setting aside elections conducted on June 25,1963.1Thereafter, the Petitioner filed with the Board a motion toamend the Board's decision to direct the Regional Director to includeappropriate language in the election notices to' insure that the eligiblevoters are fully informed that a new election is being conducted be-cause of Employer conduct which improperly affected the results of thefirst election.The Petitioner also requested that the Employer berequired to post copies' of the Board's Decision, Order, and Directionof Second Election, on its bulletin boards for a reasonable period.The Employer submitted a memorandum in opposition to the Peti-tioner's motion.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its' powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].'Not published in NLRB volumes.The Board(a panel of Chairman McCulloch andMembersLeedom andBrown)held that the Employer's announcementshortly before theelection of changes in the procedure for automaticsalaryreviews and annual merit re-views, andthe Employer's guarantee in a posted salary programthatno employee wouldbe held below the minimum for his salary grade, were beneficial changes of a substantialnature.147 NLRB No. 46. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Petitioner's motion, the Employer'smemorandum, and the entire record in these cases, and hereby grantsthe Petitioner's motion, in part, as appears in the Direction below .2Accordingly, we shall direct the Regional Director to amend thenotice of election as indicated below.DIRECTIONIT Is HEREBY DIRECTEDthat the Regional Director include in the no-tice of election to be issued in this matter the following paragraph :NOTICE TO ALL VOTERSThe elections conducted on June 25,1963, were set aside becausethe National Labor Relations Board found that certain conductof the Employer interfered with the employees' exercise of a freeand reasoned choice.Therefore, new elections will be held in ac-cordance with the terms of this notice of election.All eligiblevoters should understand that the National Labor Relations Act,as amended, gives them the right to cast their ballots as they seefit, and protects them in the exercise of this right, free from inter-ference by any of the parties.9 The Petitioner's requestthat copies of theBoard's Decision be posted is denied.The Employer, in its opposition memorandum, contends that to grant the motion wouldunduly prejudice it because such a statement,having theimprimaturof the NationalLabor Relations Board, wouldsuggest to the employees that in view of the Employer'smisconduct the Board favored avote for the Petitioner in thesecond election.It arguesfurtherthat, in any event, the Petitioner had opportunity to, and did, inform the em-ployees of the Board'sOrder.Wefind no merit in these contentions.Contrary to theEmployer,we do not believethat the notice in any way indicates that the Board favorsthe Petitioner in the secondelection.The primary purpose of the notice is to provideofficial notification to all eligible voters,without detailing the specific conduct involved,as to the reason why the elections were set aside.Kellogg's, Inc. d/b/a Kellogg MillsandAmerican Federationof Grain Millers.Case No. 19-CA-927929. June 8, 1964DECISION AND ORDEROn March 31, 1964, Trial Examiner David F. Doyle issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].147 NLRB No. 41.